Title: From Alexander Hamilton to Timothy Taylor, 1 November 1799
From: Hamilton, Alexander
To: Taylor, Timothy


          
            Sir,
            NY. Novr. 1st. 1799
          
          Your several letters of the second, fourth, thirteenth, nineteenth and twenty eighth  of October have been duly received.
          The choice of Danbury as a place of rendezvous might be liable to misconstruction, and would perhaps give rise to Countermarching. It is therefore my wish that you would fix upon Stamford, Norwalk an or Fairfield. You have your choice between these three places, and when you have fixed upon one of them you will give the necessary directions to the Contractor.
          I have enquired of the Secretary of War whether Mr. Brown has been appointed to the vacancy occasioned by the non acceptance of Mr. Chew; and have recommended, if that the place be filled in the regular course of military promotions that is by the Senior first Lieutenant should no choice have yet taken place.
          In the case of Daniel Bliss nothing is to be done.
          I thank you for the information concerning fit characters for the departments of the Inspectorship and Quarter Master—
          Your regiment has arrived at Elizabeth Town and taken up it’s march from that place for Winter Quarters.
          Mess Ledyard and Noyce have been recommended as second Lieutenants in your regiment.
          I am satisfied with the case explanation which you give of the delay of your regiment in it’s progress towards Winter Quarters.
          With great consideration
          Col. Taylor—
        